11 N.Y.2d 762 (1962)
In the Matter of Anna London et al., Appellants,
v.
Robert F. Wagner, as Mayor of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 10, 1962.
Decided February 22, 1962.
S. S. Goldsmith, Philip Cohen, Leon London, Hyman I. Luster and William M. Schwartz for appellants.
Leo A. Larkin, Corporation Council (Edith I. Spivack, Edward J. McLaughlin and Russell D. Scott of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and FOSTER. Judge FROESSEL dissents in the following opinion:
Order affirmed, with costs.
FROESSEL, J. (dissenting).
I dissent. The majority hold that the subject matter of the bill in mimeographed and printed form was before the councilmen for the full required statutory period. I do not agree.
Section 37 of chapter 2 of the Charter of the City of New York provides: "No local law shall be passed until it shall have been in its final form and upon the desks of the councilmen at least seven calendar days, exclusive of Sundays, prior to its final passage * * *." (Emphasis supplied.) That requirement is not directory but mandatory (People ex rel. Hatch v. Reardon, 184 N.Y. 431, 439).
Local Law No. 14, here involved, was on the councilmen's desks from December 16 until its passage on December 23. Under *765 section 20 of the General Construction Law, the first day must be excluded from the computation. Thus, disregarding the first day and the intervening Sunday, the bill was before the councilmen for not more than six calendar days. The City Council was powerless to give retroactive effect to Local Law No. 14.
Order affirmed.